                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION


UNITED STATES OF AMERICA,

                           Plaintiff,
v.                                                      Case No. 2:18-mj-10
                                                        HON. TIMOTHY P. GREELEY
RAYMOND JOSEPH KLOSOWSKI,

                      Defendant.
_______________________________/

                                ORDER OF DETENTION

      Defendant appeared before the undersigned on January 9, 2019, for an

appearance on a Petition for Summons for Offender Under supervision (ECF 16). He

was advised of her rights, the charges and penalties.

      For reasons stated on the record, defendant shall be detained pending further

proceedings.


      IT IS SO ORDERED.

                                         /s/ Timothy P. Greeley
                                        TIMOTHY P. GREELEY
                                        UNITED STATES MAGISTRATE JUDGE
Dated: January 9, 2019
